Citation Nr: 0201455	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  00-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1941 to April 
1942, and was a prisoner of war of the Imperial Japanese 
forces from April 1942 until his death in July 1942, at the 
O'Donnell Concentration Camp in Carpas, Tarlac, Philippines.  
The appellant in this matter claims to be his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 Administrative Decision of the VA Manila 
(RO), which found that the appellant was not entitled to 
recognition as the veteran's surviving spouse for purposes of 
entitlement to VA benefits.  In July 2001, the Board remanded 
this matter for additional development of the evidence.  

In the July 2001 Remand, the Board noted that although the 
appellant's claim had been previously denied, it appeared 
that the RO's December 1999 determination had nonetheless 
been adjudicated on the merits.  Thus, the Board directed the 
RO to determine when the appellant's claim had last been 
finally denied and whether new and material evidence 
sufficient to reopen the claim had been submitted.  As set 
forth in more detail below, the RO attempted to conduct 
additional evidentiary development by contacting the 
appellant and asking her to submit evidence pertinent to the 
issue on appeal.  However, when she did not respond to the 
RO's request and no additional evidence was forthcoming, the 
RO returned the matter to the Board without readjudicating 
it.

Although the RO did not determine whether new and material 
evidence had been submitted prior to returning the case to 
the Board, unlike in Stegall v. West, 11 Vet. App. 268 
(1998), appellate review of the record is not frustrated by 
any failure to adhere to prior remand orders.  See Roberts v. 
West, 13 Vet. App. 185 (1999).  Rather, regardless of the 
actions of the RO, the Board is obligated by statute, 38 
U.S.C.A. §§ 5108, 7104(b), to address whether new and 
material evidence has been submitted prior to addressing the 
merits of this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Accordingly, the issue has been framed as set 
forth on the cover page of this decision.  

Although the Board is considering the appellant's claim on a 
ground different from that of the RO, she has not been 
prejudiced by the decision.  This is because the RO accorded 
her greater consideration than her claim in fact warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Meyer v. Brown, 9 Vet. App. 425 (1996).  


FINDINGS OF FACT

1.  By July 1955 determination, the RO denied the appellant's 
claim for VA benefits as the surviving spouse of the veteran; 
she did not appeal this decision and it is final.  

2.  The RO thereafter denied the appellant's claim for VA 
benefits as the surviving spouse of the veteran on several 
occasions, including in August 1979; the appellant did not 
appeal this determination and it is final.  

3.  The evidence added to the record since the last final 
decision in August 1979 is either cumulative or does not bear 
directly and substantially upon the specific matter under 
consideration, and thus does not provide a new factual basis 
on which to reopen the appellant's claim.


CONCLUSIONS OF LAW

1.  The August 1979 determination denying the appellant's 
claim for VA benefits as the surviving spouse of the veteran 
is final.  38 U.S.C.A. § 7105(c) (West 1991) (formerly 38 
U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1103 (2001) (formerly 38 
C.F.R. § 19.192).

2.  New and material evidence has not been received to 
warrant reopening of the claim of entitlement to VA benefits 
as the surviving spouse of the veteran.  38 U.S.C.A. §§ 5107, 
5108 (West 1991& Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted, providing new statutory requirements regarding 
notice to VA claimants and their representatives, as well as 
specified duties to assist VA claimants in the development of 
their claims.  VA has issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a))  After 
review the claims folder, the Board finds that all required 
notice and development action specified in this new statute 
and its implementing regulations have been met. 

The record reveals that the RO has obtained the veteran's 
service personnel records, as well as attempted to obtain all 
potentially relevant information and documents specifically 
identified by the appellant.  Since the appellant filed her 
original claim, the RO has conducted at least three field 
examinations, most recently in September 1999.  In the course 
of these field examinations, VA representatives have 
conducted extensive research in support of the appellant's 
claim, including visiting the churches where the appellant 
claimed to have been married in an attempt to document her 
marriage to the veteran.  In addition, the record shows that 
the appellant has been clearly and repeatedly advised of the 
evidence of record, the evidence needed to substantiate her 
claim, and the applicable legal provisions, via numerous 
letters from the RO, Statements of the Case, as well as the 
Board's July 2001 Remand.  

Here, it is noted that in its July 2001 Remand, the Board 
noted that the RO had not previously considered the 
appellant's claim under the narrow "deemed valid" marriage 
provisions discussed by the U.S. Court of Appeals for 
Veterans Claims (Court) in Colon v. Brown, 9 Vet. App. 104 
(1996).  The Board discussed the substance of these 
provisions in detail, thereby providing the appellant with 
sufficient notice of the applicable provisions.  The Board 
further directed the RO to contact the appellant and afford 
her the opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205(c), indicating whether or not she had 
knowledge that there was any impediment to her common-law 
marriage to the veteran in 1933.  The RO was then to 
readjudicate the claim, including consideration as to whether 
the appellant may be recognized as the veteran's surviving 
spouse in light of the Court's decision in Colon.

A review of the record indicates that in August 2001, the RO 
sent a letter to the appellant asking her to provide this 
information.  She has not responded and the RO did not 
thereafter readjudicate the claim before returning the matter 
to the Board for a final appellate decision, presumably 
because the appellant had provided no additional evidence 
relevant to this matter.  

Although the RO did not address the "deemed valid" marriage 
provisions discussed in Colon prior to returning the case to 
the Board, unlike in Stegall v. West, 11 Vet. App. 268 
(1998), appellate review of the record is not frustrated by 
any failure to adhere to prior remand orders.  See Roberts v. 
West, 13 Vet. App. 185 (1999).  Because the Board has 
determined that the appellant has not submitted new and 
material evidence, the merits of her claim need not be 
addressed.  Even if the Board were to address her claim on 
the merits, its consideration of the claim, including the 
subissue of whether the appellant may be recognized as the 
veteran's surviving spouse in light of the Court's decision 
in Colon, would result in no prejudice to her.  She has been 
clearly notified of the provisions applicable to her claim 
and has been given an opportunity to provide evidence and 
argument on that issue. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Based on the foregoing, it is clear that the appellant has 
been effectively provided notice as required by the VCAA, and 
the RO has fully developed the record to the extent possible.  
The Board is aware of no existing additional evidence which 
is required to be obtained.

Under the circumstances of this case, a second remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The Board accordingly 
concludes VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.

I.  Factual Background

The veteran's service personnel records show that at the time 
of his death in July 1942, his marital status was single.  

In February 1946, the veteran's mother submitted an 
application for VA benefits.  On her application and 
supporting documentation, she repeatedly indicated that at 
the time of his death, the veteran was unmarried.  She was 
eventually awarded VA death benefits as the dependent mother 
of the veteran.  

In September 1950, the appellant submitted an application for 
VA death benefits, apparently on behalf of her children with 
the veteran.  On her application, she indicated that she had 
been the "common law wife" of the veteran in that they had 
lived together continuously as man and wife from 1933, until 
his death in July 1942; she acknowledged that they had not 
been "legally married."  She further indicated that they 
had had three children together, born in June 1935, December 
1937, and August 1942.

In November 1954, the appellant submitted a letter in which 
she reiterated that she and the veteran had lived together as 
husband and wife until he was called into military service.  
She also submitted an affidavit from two individuals who 
attested that the couple had had three children together.  
The appellant acknowledged that after the death of the 
veteran, she had entered into a common law marriage with 
another man from 1948 to 1951; however, she indicated that 
such relationship had ended when he abandoned her.  

In a January 1955 memorandum, the RO determined that the 
veteran was the putative father of the three children 
identified by the appellant.  They were determined to be 
basically eligible for death benefits as the children of the 
veteran.  

In March 1955, the appellant submitted an application for VA 
death benefits as the surviving spouse of the veteran.  In an 
attached letter, she claimed that, despite her earlier 
reports, she and the veteran had been legally married on 
March 12, 1933.  In support of her contention in this regard, 
she submitted affidavits from her Parish Priest and the local 
civil registrar indicating that records of all marriages 
solemnized prior to the war had been lost or destroyed; thus, 
they were unable to issue a certified copy of a marriage 
certificate.  Also submitted by the appellant was an 
affidavit purportedly from the sponsors of her claimed 1933 
ceremonial marriage to the veteran.  The appellant again 
acknowledged that she had entered into a common law 
relationship with another man after the veteran's death, but 
that such relationship had ended in 1951.

In May 1955, a field examination was conducted during which 
the appellant was deposed.  At that time, she claimed that 
she and the veteran had been married by a minister in March 
1933.  However, the appellant indicated that she had been 
unsuccessful in obtaining produce proof of her marriage to 
the veteran, as the records had been destroyed.  She claimed 
that she could not remember having signed any statement to 
the effect that she and the veteran had lived together as man 
and wife since 1933, but had not legally married.  

In July 1955, the RO denied the appellant's claim for VA 
benefits as the surviving spouse of the veteran on the basis 
that her marital relationship with another man after the 
veteran's death had rendered her ineligible for such 
benefits.  

In March 1956, the appellant submitted an application for 
life insurance benefits, again claiming to be the unremarried 
surviving spouse of the veteran.  The record contains a March 
1956 letter notifying her that her claim had been denied on 
the basis that her application was untimely.  She appealed 
the RO's determination and in a July 1956 decision, the Board 
upheld the RO's determination.  

In July 1963, a field examination was conducted in connection 
with a claim for insurance benefits filed by the appellant's 
son.  In connection with that field examination, the 
appellant was deposed.  She stated that she and the veteran 
had been married in 1933, and that they had lived together 
continuously until November 23, 1941, when he was drafted 
into the Philippine Army.  She indicated that during that 
time, they had never separated or divorced.  She also denied 
that she had ever lived with any other man after the death of 
the veteran.  The field examiner indicated that the appellant 
"seemed to be hopelessly illiterate and has poor memory and 
slow comprehension," although she appeared to be sincere and 
honest.  

In an August 1963 memorandum, the field examiner indicated 
that he had interviewed a friend of the veteran, who had also 
served with him in the military.  He indicated that the 
veteran told him that when he was called to military service, 
he left a wife and two daughters in the house of his mother.  
He indicated that he had no knowledge as to whether the 
veteran and the appellant had been ceremonially married, but 
indicted that the couple apparently lived together for about 
seven years prior to the outbreak of the war.  

In September 1963 affidavits, two of the veteran's brothers 
and his sister testified that the veteran and the appellant 
had not been ceremonially married, although they had lived 
together as husband and wife until he was called to military 
service.  

In a December 1963 Administrative Decision, the RO determined 
that the appellant's son was not entitled to VA benefits as 
records showed that he was not the veteran's son.  The 
appellant disputed with the RO's determination.  In support 
of her claim, she submitted numerous documents, including a 
June 1964 affidavit in which the affiants indicated that the 
appellant and the veteran, "out of their wedlock," had had 
three children, including a son.  Also submitted was a May 
1961 affidavit attesting that the appellant and the veteran 
were ceremonially married on October 23, 1933.  Another field 
examination was thereafter conducted, during which the 
appellant again testified that her son had been born nine 
months after the veteran was called to military service.  The 
field examiner indicated that the appellant did not impress 
him as a reliable witness.  

In December 1968, the RO received a copy of a marriage 
contract showing that the appellant and the veteran had been 
married by a priest on October 23, 1933.  The RO thereafter 
contacted the Parish Priest and requested a certified copy of 
the church record of the appellant's claimed marriage to the 
veteran.  In a January 1969 letter, the Parish Priest 
responded that he was unable to do so as all records had been 
destroyed in a fire.  

By February 1969 letter, the RO asked the appellant to 
explain how it was possible that she was now able to obtain a 
marriage contract, when she had previously been uanble to do 
so.  The appellant did not respond; however, in June 1969, 
she submitted another application for VA death benefits as 
the surviving spouse of the veteran.  On her application, she 
indicated that she and the veteran had been ceremonially 
married on October 23, 1933.

By June 1969 letter, the RO informed the appellant that her 
claim for death pension had been previously denied on the 
basis that she had lived in a common-law relationship with 
another man following the death of the veteran.  She was 
advised that no further consideration would be given on her 
claim.  Here, the Board notes that it is unclear whether the 
RO notified the appellant of her appellate rights in 
connection with this decision.  However, the Court has noted 
that although current provisions require notice to the 
appellant of appellate rights, such law and regulations (38 
U.S.C.A. § 5104(a) (West 1991), 38 C.F.R. §§ 3.103, 19.25, 
19.109, 19.110 (2001)) were not in effect prior to 1980.  See 
Parham v. West, 13 Vet. App. 59 (1999).  Thus, any failure to 
apprise the appellant of her appellate rights would not toll 
the appellate period; thus, the June 1969 decision is final.

In June 1970, the appellant submitted letters from various 
officials indicating that they had no record that she had 
remarried following the death of the veteran.  By June 1970 
letter, the RO advised the appellant that they had reviewed 
her claim based on all the evidence of record and had 
determined that no new and material evidence had been 
submitted to warrant reopening of her claim.  

In January 1971, the RO advised the appellant that she may be 
eligible for VA benefits under recently passed legislation 
providing for resumption of VA benefits following termination 
of remarriage.  The following month, she submitted a 
Declaration of Marital Status on which she claimed that she 
and the veteran had been ceremonially married on October 23, 
1933, and that she had not remarried following the veteran's 
death.  

In a November 1971 letter, the RO advised the appellant that 
she was not eligible for VA benefits as she had only been the 
veteran's common-law wife and common-law marriages were not 
legal in the Philippines.  The appellant was provided her 
procedural and appellate rights, but she did not appeal the 
RO's determination; thus, the decision is final.  

In a December 1971 letter, the appellant indicated inter alia 
that she had already submitted all the required evidence and 
was "ready to answer and shoulder whatever consequences that 
may arise within the premises."  By January 1972 letter, the 
RO again explained that they had determined that she was not 
eligible for VA benefits as she had admitted that she was not 
legally married to the veteran at the time of his death, but 
had merely lived in a husband and wife relationship.  

The appellant thereafter continued to submit various 
documents in pursuit of VA benefits.  These documents 
included baptismal certificates for her children, as well as 
affidavits and statements reiterating that she and the 
veteran had been ceremonially married and that she had not 
remarried following his death.  She also submitted letters 
from various officials who attested that all pre-war records 
of births, deaths, and marriages had been destroyed during 
the war.  

By letters dated in September 1974, August 1978, January 
1979, and August 1979, she was again notified that she was 
not eligible for VA benefits as she had admitted that she was 
not legally married to the veteran at the time of his death, 
but had merely lived in a husband and wife relationship.  She 
was advised that the additional evidence she had submitted 
was insufficient to support a finding that she had been 
ceremonially married to the veteran.  Although these letters 
did not specifically advise the appellant of her appellate 
rights, the decisions nonetheless became final after 
expiration of the applicable appellate period.  Parham, 
supra.  

In January 1992, the appellant submitted an application for 
VA death benefits, stating that she was the unremarried 
surviving spouse of the veteran.  She indicated that she and 
the veteran had been married on October 23, 1933.  In support 
of her application, she submitted a copy of a purported 
marriage contract showing that she and the veteran had been 
married on March 10, 1933. 

By September 1998 letter, the RO advised the appellant that a 
review of the record indicated that her claim had been 
previously denied on the basis that she was not legally 
married to the veteran at the time of his death.  They 
explained that the record contained evidence showing that she 
had previously testified under oath that she only lived in a 
common law relationship with the veteran.  Additionally, they 
noted that she had submitted conflicting information 
regarding her claimed ceremonial marriage, such as two 
marriage contracts reflecting different marriage dates.  The 
RO further noted that the appellant had previously testified 
under oath that she was unable to procure a record of her 
marriage to the veteran as all records had been burned in the 
war.  The RO asked her to explain how it was possible that 
she was now able to obtain a marriage contract.

By June 1999 letter, the appellant responded that she was an 
uneducated old woman who had used the assistance of a claims 
processor.  She indicated that she had no knowledge that a 
fictitious marriage contract had been submitted on her 
behalf.  She claimed that she had previously testified that 
she had not legally married the veteran because she feared 
that her in-laws would kill her.  She explained that after 
her in-laws died, she "came out in the open" and revealed 
that she was actually the legal wife of the veteran.  

In October 1999, a field examination was conducted to gather 
information to determine whether the appellant could be 
recognized as the surviving spouse of the veteran.  This 
investigation revealed that one of the marriage contracts 
submitted by the appellant was a forgery.  The authenticity 
of the other marriage contract could not be established.  

In connection with the field examination, the appellant was 
deposed in September 1999.  She testified that she had 
married the veteran in a church wedding in 1933, but could 
not remember the exact month or the name of the priest.  She 
indicated that the marriage contract she had submitted, 
reflecting a marriage date in October 1933, was completed 
using data she had supplied and was not obtained from 
official records of the church.  

In a December 1999 Administrative Decision, the RO determined 
that the preponderance of the evidence showed that the 
veteran and the appellant were not ceremonially married, but 
rather cohabited as common-law man and wife.  Because common-
law marriage is not recognized in the Philippines, the RO 
determined that she was not entitled to recognition as the 
surviving spouse of the veteran.  

In a December 1999 letter, the RO notified the appellant of 
its decision.  She was further notified of the evidence the 
RO had considered and the reasons for the decision.  She duly 
appealed the RO's determination.

II.  Law and Regulations

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1102 (West 1991); 38 C.F.R. § 3.54 
(2001).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse or in the case of temporary separations) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.53.  The statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  38 C.F.R. § 3.53(b).  

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b).  For VA benefit 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).  The appellant has the burden to establish her status 
as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) 
citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if:  (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

In Colon v. Brown, 9 Vet. App. 104 (1996), the Court 
determined that in cases whether there is an impediment to 
entering into a common-law marriage, if the appellant was 
unaware of the impediment, then an otherwise invalid common-
law marriage could be deemed valid.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The Court has 
also indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

In this case, the evidence before the RO at the time of the 
August 1979 decision included statements from the appellant 
to the effect that the she and the veteran had had a common 
law marriage from 1933 to 1941, statements from the appellant 
to the effect that she and the veteran had been legally 
married in 1933, statements from the appellant to the effect 
that she could not obtain documentation of her claimed 1933 
marriage as all official records had been destroyed, and a 
purported marriage contract, received in December 1968, 
documenting the appellant's claimed marriage to the veteran.  
Also of record were numerous affidavits submitted by the 
appellant at various times in support of her conflicting 
contentions, as well as several depositions and field 
examination reports.  

After reviewing the evidence of record, by August 1979 
letter, the RO notified the appellant that she was not 
eligible for VA benefits as it had been determined that she 
was not legally married to the veteran at the time of his 
death, but had merely lived in a husband and wife 
relationship.  She was advised that the additional evidence 
she had submitted was insufficient to support a finding that 
she had been ceremonially married to the veteran.  

The evidence submitted by the appellant since that August 
1979 decision includes additional statements from the 
appellant, in the form of her application, written 
statements, and deposition testimony, reiterating her 
contention that she and the veteran had been legally married 
in 1933.  The Board finds that her contentions are not new 
and material evidence because they are cumulative or 
reiterative of the assertions previously considered by the RO 
at the time of the prior decision.  Simply put, her current 
statements contain essentially the same assertions as those 
which were previously considered.  Thus, such evidence is not 
new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Also submitted by the appellant was a copy of a purported 
marriage contract showing that she and the veteran had been 
married on March 10, 1933.  However, upon further 
investigation, the RO discovered that such marriage contract 
was a forgery.  Upon further questioning, the appellant 
acknowledged that such document was not authentic, but 
claimed that she had not submitted it.  In light of the fact 
that this marriage contract has been determined to be a 
forgery, it obviously does not bear directly and 
substantially on the specific matter under consideration, 
namely, whether the appellant may be considered as the 
surviving spouse of the veteran for purposes of entitlement 
to VA benefits.  In view of the foregoing, this evidence is 
not material and cannot serve to reopen the claim.  38 
U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

Also associated with the claims folder since the August 1979 
decision was a report of a field examination, conducted in 
September 1999, with attachments.  However, the field 
investigation report revealed only information which tends to 
strengthen the conclusion that the appellant and the veteran 
were never legally married.  Accordingly, since the evidence 
that was before the RO in August 1979 suggested these same 
facts, that is, that the appellant and the veteran were never 
legally married, the Board determines that this field 
examination report is merely cumulative of evidence that was 
previously considered by the RO.  Since this evidence is not 
"new" evidence within the meaning of 38 C.F.R. § 3.156(a), 
it does not provide a basis for reopening.

In summary, the Board finds that the additional evidence 
submitted by the appellant or otherwise associated with the 
claims folder since the last final August 1979 decision is 
cumulative and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The appellant has submitted no evidence which contribute to a 
more complete picture of the circumstances surrounding her 
claimed marriage to the veteran, including evidence tending 
to show that her otherwise invalid common-law marriage could 
be deemed valid.  Thus, the Board concludes that new and 
material evidence has not been submitted and the claim of 
entitlement to recognition as the surviving spouse of the 
veteran for purposes of VA benefits is not reopened.  38 
C.F.R. § 3.156(a).

In reaching this decision, the Board is aware that 
regulations in 38 C.F.R. Part 3 were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  See Duty to Assist, 66 Fed. Reg. 45620, 
45630 (August 29, 2001).  Thus, the amended criteria are 
inapplicable in the instant case.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to recognition 
as the surviving spouse of the veteran is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

